—In an action to recover damages for personal injuries, the defendant Lisa Suwai Ho, s/h/a Suk Wai Ho, appeals from an order of the Supreme Court, Kings County (Bernstein, J.), dated November 8, 1999, which denied her motion for summary judgment dismissing the complaint insofar as asserted against her on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed insofar as asserted against the appellant.
The affirmed medical reports which the appellant submitted •in support of her motion for summary judgment made out a prima facie case that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject accident (see, Gaddy v Eyler, 79 NY2d 955; Greene v Miranda, 272 AD2d 441; Jackson v New York City Tr. Auth., 273 AD2d 200). Notably, the neurologist, Dr. Rita Lempl, found no limitation of motion in any direction in the cervical spine or lumbar spine area, and the orthopedist, Dr. Daniel DeSimone, found a full range of motion of the cervical and lumbosacral spines. The plaintiff was examined by both doctors in September 1998, approximately 2V2 years after the accident.
The plaintiff’s opposition papers failed to raise a triable issue of fact as to whether she had sustained a serious injury. The affidavits submitted by Dr. Scott Denny, a chiropractor, and by Dr. Ernesto C. Resurrección, a neurologist, and their respective reports incorporated therein, were based on their examinations of the plaintiff in March 1996, within a week of the accident, and approximately 3V2 years before the summary judgment motion. Significantly, the plaintiff was last treated by Dr. Denny in December 1996, and there is no evidence that she was ever seen by Dr. Resurrección after March 1996. Under *570these circumstances, there was insufficient proof of the duration of the plaintiff’s alleged injuries (see, Schultz v Von Voight, 216 AD2d 451, affd 86 NY2d 865; Bucci v Kempinski, 273 AD2d 333).
Moreover, while Dr. Denny found restrictions in the range of motion in both the plaintiff’s cervical and lumbar spines, he neither specified the extent or degree of the purported limitations (see, Linares v Mompoint, 273 AD2d 446; Beckett v Conte, 176 AD2d 774), nor set forth what objective tests he performed in arriving at his conclusions concerning the alleged restrictions (see, Grossman v Wright, 268 AD2d 79; Smith v Askew, 264 AD2d 834). The plaintiff’s other expert, Dr. Resurrección, found a full range of motion of the back and neck upon his examination of the plaintiff.
Furthermore, while under certain circumstances a herniated disc may constitute a serious injury within the meaning of Insurance Law § 5102 (d) (see, Chaplin v Taylor, 273 AD2d 188; Flanagan v Hoeg, 212 AD2d 756), the plaintiff failed to provide any objective evidence of the extent or degree of the alleged physical limitations resulting from this disc injury and its duration (see, Jackson v New York City Tr. Auth., supra; Greene v Miranda, supra; Guzman v Michael Mgt., 266 AD2d 508).
The plaintiff’s assertion that she was unable to return to work and perform her usual and customary activities after the accident, without objective evidence substantiating the existence of a medically-determined injury which caused the alleged limitation of her activities, was insufficient to create a triable issue of fact as to her inability to perform substantially all of her daily activities for not less than 90 of the first 180 days subsequent to the accident (see, Jackson v New York City Tr. Auth., supra; Bennett v Reed, 263 AD2d 800; Taylor v Taylor, 260 AD2d 571). The statements made by the appellant’s experts in their reports that the plaintiff did not work for three months after the accident were based upon the plaintiff’s own self-serving statements and therefore were insufficient to raise a triable issue of fact in the absence of any objective evidence (see, Watt v Eastern Investigative Bur., 273 AD2d 226). Moreover, the affidavit of Dr. Denny, the plaintiff’s chiropractor, in this regard consisted of nothing more than “conclusory assertions tailored to meet statutory requirements” (Lopez v Senatore, 65 NY2d 1017, 1019; see, Worley v Griffith, 273 AD2d 303).
Accordingly, the appellant’s motion should have been granted. Bracken, J. P., Joy and Thompson, JJ., concur.